internal_revenue_service number release date index number --------------------------- ---------------------- -------------------------- -------------------------- in re --------------------------------------------------- ------------------- --------------------------------------------------- --------- ------------------------------------ -------------------------- department of the treasury washington dc person to contact ------------------------ id no ------------- telephone number --------------------- refer reply to cc ita b05 plr-165647-04 date march taxpayer x medical school ---------------------------- -------------------------------------------------------------- legend --------------------------------------------------------------------- dear -------------- this is in response to your letter and submissions of date requesting a ruling that certain stipends paid_by taxpayer to individuals in connection with the research training programs and activities briefly described below are fellowship grants not subject_to taxation under the federal_insurance_contributions_act taxpayer is recognized as exempt from federal_income_tax under sec_501 of the internal_revenue_code and is a full service teaching and research hospital described in sec_170 taxpayer is affiliated with the x medical school and maintains research training programs in divisions of medicine the information submitted indicates that taxpayer conducts extensive research training and educational programs and activities including research training fellowship programs in connection with these activities taxpayer conducts an extensive program of research training designed to foster and develop the research skills and abilities of participants research fellows these research training programs vary in length depending upon the specialty from three to five years taxpayer pays the research fellows stipends to help defray general living_expenses during their periods of training plr-165647-04 taxpayer's research training programs are modeled after the national institutes of health's nih's national research service awards nrsa training program in which the taxpayer also participates and are designed to mirror it the focus of the programs is research training and the development of research skills and not the performance of research services taxpayer's research fellows do not serve as medical residents or as laboratory technicians as part of the research training programs and are not replacements or substitutes for either the activities of the research fellows during their research training programs do not materially benefit taxpayer research issues are determined by the research fellows in conjunction with their faculty mentors after selection into the programs nih grants substantially fund taxpayer's research training programs and the activities required of and conditions imposed upon taxpayer's nrsa and non-nrsa research fellows are essentially the same all fellows receive near identical research training and mentoring research fellows are not required to have performed past services or to agree to perform future services for taxpayer as a condition to receiving a research training stipend nor are they required to enter into any agreements regarding the future patenting or use of any research findings or inventions attributable to their research activities research fellows are encouraged to publish and copyright their research findings to the same extent and subject_to the same conditions and practices imposed by nih upon nrsa grant recipients the federal tax treatment of qualified scholarships and fellowship grants is addressed in sec_117 of the code sec_117 provides that gross_income does not include any amount received as a qualified_scholarship by an individual who is a candidate_for_a_degree at an educational_organization described in sec_170 describing generally a school to be considered a scholarship or fellowship_grant an amount need not be formally designated as such generally a scholarship or fellowship_grant is any amount_paid or allowed to or for the benefit of an individual to aid such individual in the pursuit of study or research a scholarship or fellowship_grant may for example be in the form of a reduction in the amount owed by the recipient to an educational_organization for tuition room and board or any other fee under sec_117 only qualified scholarships may be excluded from income a qualified_scholarship means any amount received by an individual as a scholarship or fellowship_grant to the extent that the amount was used for qualified_tuition_and_related_expenses qualified_tuition_and_related_expenses are tuition and fees required for the enrollment or attendance of a student at an educational_institution and fees books supplies and equipment required for courses of instruction at such an educational_organization amounts received for room board travel and incidental living_expenses are not related expenses thus scholarship receipts that exceed expenses for tuition fees books supplies and certain equipment are not excludable from a recipient's gross plr-165647-04 income under sec_117 fellowship stipends made to non-degree candidates for general living_expenses are a typical example of includible scholarship amounts sec_117 of the code provides that the exclusion for qualified scholarships shall not apply to that portion of any amount received which represents payment for teaching research or other services by the student required as a condition for receiving the qualified_scholarship or fellowship a scholarship or fellowship_grant conditioned upon either past present or future services by the recipient or upon services that are subject_to the direction or supervision of the grantor represents payment for services additionally a requirement that the recipient pursue studies research or other activities primarily for the benefit of the grantor is treated as a requirement to perform services sec_3101 and sec_3111 impose federal_insurance_contributions_act fica_taxes on wages as that term is defined in sec_3121 whether fellowship stipends are wages for employment_tax purposes depends upon whether the payments are compensatory based upon the standards of sec_117 and the regulations thereunder see notice_87_31 1987_1_cb_475 determining whether a particular research training program makes compensatory payments within the contemplation of sec_117 of the code is an inherently factual matter requiring a consideration of the nature and extent of the impositions and duties imposed upon the participants and of all other relevant facts and circumstances of the program based on the information presented and representations furnished and assuming taxpayer's research training programs are conducted substantially as described we have determined that the training program stipends awarded thereunder do not represent compensation_for services within the meaning of sec_117 of the code the stipends are not paid for or in_connection_with_the_performance_of_services and appear to be relatively disinterested grants to participants to enable them to pursue programs of independent research training and original study focusing on the experience to be gained by the recipient rather than on any grantor benefit we note that the service does not regard the research and research training activities sponsored by institutional nrsa awards as constituting the performance of services within the contemplation of sec_117 see revrul_83_93 1983_1_cb_364 such grants remain eligible for exclusion from federal_income_tax under sec_117 of the code to the extent of the recipient's qualified_tuition_and_related_expenses taxpayer's grants are awarded under programs substantially_similar if not identical to the nrsa awards program and are thus entitled to similar tax treatment accordingly such amounts do not constitute wages for purposes of sec_3101 sec_3111 and sec_3121 additionally such amounts are not subject_to sec_3102 relating to withholding under fica except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter plr-165647-04 this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent temporary or final regulations pertaining to one or more of the issues addressed in this ruling have not yet been adopted therefore this ruling will be modified or revoked by the adoption of temporary or final regulations to the extent the regulations are inconsistent with any conclusion in the letter_ruling see section dollar_figure of revproc_2005_1 2005_1_irb_7 however when the criteria in section dollar_figure of revproc_2005_1 are satisfied a ruling is not revoked or modified retroactively except in rare or unusual circumstances because it could help resolve federal tax issues a copy of this letter_ruling should be maintained in the taxpayer’s permanent records in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely s william a jackson william a jackson branch chief branch income_tax accounting enclosures cc copy of this letter copy for sec_6110 purposes
